Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 16/045537 application response filed on 12/08/2021.
Claims 1-8 & 13-19 are pending and have been fully considered.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 112 rejections have been overcome.
	All claims remain rejected.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

1. Claims 1-8, & 13-19 are rejected under 35 U.S.C. 103(a) as being obvious over COLLINS in US 20190001237 in view of ALLEY in US 20100159590.
	With respect to Claims 1-5 & 13-16, COLLINS et al. teach of a purification system (abstract). COLLINS et al. further teach of the device having an inlet(depicted on Figure 1, 244 & 248) to an extraction system(10- depicted in Figure 2 & 3) and after the sample flows into 10, there are a plurality of inlets (of lesser size than the initial inlet  in a tubular housing sleeved outside a rod, the tubular housing defining a microfluidic passageway/channel that connects the inlet to an outlet(Figure 1, 250/252), and the tubular housing having  the many inlets of lesser size (all of the holes in the circular plate on Figure 3)(Paragraph 0128 & 0316). The outlets(on opposite size from inlet) are connected to a pressure source (outlets 250/252 are connected to pressure source 95on Figure 1…though this is not direct connection but through a series, it is still connected to the outlet). The inlets can be considered through broadest reasonable interpretation to be in a single row perpendicular to the length direction, so that the fluid passes through the holes in parallel. If it is not clear that COLLINS et al. teach of the inlet being open to atmosphere, ALLEY et al. is used to remedy this.
	ALLEY et al. teach of a system for providing a cell support(abstract). ALLEY et al. further teach of a fluid inlet that allows for externally-provided( fluids supplied from the atmosphere , or outside the device) fluids such as nutrient media into the system(paragraph 0079). The fluid inlet is bigger in size than the other inlet/wells 150 connects to 106(Figure 3). It would have been obvious to one of ordinary skill in the art to use the inlet mechanisms of ALLEY in the device of COLLINS due to the need in the art for a device which allows more efficient processing(less contamination and better) 
	With respect to Claim 6-8, & 17-19 COLLINS et al. teach of the device being capable of being connected to a pump (Figure 1, 95 & 0147 & 0164-0166). Also, specifically, paragraph 0312 teaches of the outlet port of the extractor part of the device (1), the outlet portion being 51, connected to a pump(paragraph 0312, See Figure 3). With respect to Claims 7 & 18, this pump would also be “configured to” generate a vacuum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797